 



Exhibit 10.2
NEWELL RUBBERMAID INC. MANAGEMENT CASH BONUS PLAN
     The following is a description of the Newell Rubbermaid Inc. Management
Cash Bonus Plan (“Bonus Plan”), as amended though February 8, 2006. The Bonus
Plan (attached hereto) provides for the payment of annual cash bonuses to
employees who are considered to be management level and are selected by the
Committee.
     The Bonus Plan is administered by the Organizational Development &
Compensation Committee, or if the Committee is not comprised of “outside
directors” as defined in Section 162(m), then by a subset of the Committee
comprised of at least two “outside directors” (the “Committee”). The Committee
has full authority to select the employees eligible for bonus awards under the
Bonus Plan, determine when the employee’s participation in the Bonus Plan will
begin, and determine the performance goals pursuant to which bonus amounts will
be determined. The Committee may delegate to the officers of the Company the
authority to determine performance goals and participation at the Divisional
Level, subject to the guidelines and limitations determined by the Committee.
     The Bonus Plan provides that for a calendar year the Committee will
establish corporate, group and division performance goals and a bonus payment
schedule detailing the amount that may be paid to each participant based upon
the level of attainment of the applicable performance goals. Bonus payments will
be made only upon the Committee’s determination that the performance goals for
the calendar year were achieved. The performance goals may be based on one or
more of the following business criteria: earnings per share; cash flow;
operating income; sales growth; common stock price; return on equity; return on
assets; return on investment; net income; and expense management. Performance
goals may be absolute in their terms or measured against or in relationship to
the performance of other companies or indices selected by the Committee. The
performance goals may be particular to one or more subsidiaries, groups or
divisions or may be based on the performance of the Company and its subsidiaries
as a whole.
     Bonus payments for the 2006 calendar year will be based on a combination of
the following business criteria. For Corporate participants, 100% of the bonus
payment will be based on the Company’s earnings per share, cash flow, sales
growth and total shareholder return. For Group participants, 50% of the bonus
payment will be based on Corporate performance criteria, and 50% of the bonus
payment will be based on Group operating income, cash flow and sales growth. For
Divisional participants, 25% of the bonus payment will be based on Corporate
performance criteria, and 75% of the bonus payment will be based on Divisional
operating income, cash flow and sales growth and, for certain divisions, Group
performance criteria. Bonus payments for calendar years subsequent to 2006 will
be based on the same performance criteria described above, unless the Committee
establishes different criteria.
     The bonus amount payable is a percentage of salary based upon an employee’s
participation category and the level of attainment of the applicable performance
goals, as reflected in the table below. Performance below the target levels will
result in lower or no bonus payments. No award will be paid for any calendar
year or portion thereof to a participant whose

 



--------------------------------------------------------------------------------



 



employment with the Company terminates during the year for a reason other than
retirement, disability, death or other reason approved by the Committee. In all
cases, the Committee must approve final bonus awards and can reduce a bonus
payment in its discretion. The Company retains the right to terminate an
employee’s participation in the Bonus Plan at any time, in which case no bonus
may be paid.

                      Bonus as a Percentage of         Salary if Targets
Achieved at   Maximum Bonus as a Participation Category   100% Level  
Percentage of Salary
<s>
  <c>   <c>
A/A*
    105.0 %     210.0 %
A/B**
    65.0 %     130.0 %
A/C**
    55.0 %     110.0 %
A**
    45.0 %     90.0 %
B/C**
    35.0 %     70.0 %
B**
    33.5 %     67.0 %
C**
    16.75 %     33.5 %
D**
    8.375 %     16.75 %

 

    * Applies to the Company’s Chief Executive Officer.       ** Applies to
participants as determined by the Committee or management, as applicable. A/B
includes all named executive officers other than the Chief Executive Officer.
Except for individuals specifically designated by the Committee, bonus payouts
for individuals outside of the United States will not be based on the payout
percentages set forth herein but will instead be based on the payout percentages
set forth in the Company’s Management Cash Bonus Plan, effective January 31,
2002, which plan was filed as Exhibit 10.3 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2002.

 



--------------------------------------------------------------------------------



 



Newell Rubbermaid Inc. Management Cash Bonus Plan

1.   Name       Newell Rubbermaid Inc. Management Cash Bonus Plan   2.  
Effective Date of Revisions       February 8, 2006   3.   Purpose

     To provide an incentive for key employees to improve Company performance by
making them participants in the financial success of the Company.

4.   Definitions

  (a)   The term “Company” means Newell Rubbermaid Inc. and its subsidiaries.  
  (b)   The term “Board” means the Board of Directors of Newell Rubbermaid Inc.
    (c)   The term “Plan” means the arrangement described by these
specifications to be known as the Newell Rubbermaid Management Inc. Cash Bonus
Plan.     (d)   The term “Plan Year” means a calendar year of the Company.    
(e)   The term “Committee” means the Organizational Development & Compensation
Committee of the Board.     (f)   The term “Participant” means any active
“regular” key employee of the Company or any of its subsidiaries who has been
selected by the Committee as eligible to receive incentive compensation under
the Plan.     (g)   The term “Salary” means a Participant’s base annual salary
earned during a Plan Year while a participant, exclusive of commissions and
bonuses.

5.   Eligibility and Participation

     Employees selected by the Committee as eligible to receive incentive
compensation under the Plan shall be Participants.
     When the Committee selects an employee to become a Participant under the
Plan, it shall designate the date as of which his/her participation shall begin.

 



--------------------------------------------------------------------------------



 



6.   Annual Incentive Awards

     At the end of each Plan Year, the incentive compensation to be awarded to
each Participant shall be determined by multiplying his/her Salary for the Plan
Year by the appropriate Corporate, Group or Divisional financial results
percentage based on achievement of pre-determined goals.

7.   Bonus Plan Awards

     When an employee is selected to become a Participant under the Plan, he/she
will be eligible to receive a target bonus payout based on the following
percentage of Salary: A/A (105.0%), A/B (65.0%); A/C (55.0%); A (45.0%); B/C
(35.0%); B (33.5%); C (16.75%); and D (8.375%). The maximum bonus payout
percentages for incentive awards under the Plan are as follows: A/A (210.0%),
A/B (130.0%); A/C (110.0%); A (90.0%); B/C (70.0%); B (67.0%); C (33.5%); and D
(16.75%). In no event shall any employee receive an incentive award under the
Plan that exceeds, for any calendar year, $2,900,000.

8.   Plan Limitations

     Notwithstanding anything herein to the contrary, for Plan purposes, no
award will be made for a Plan Year to a Participant whose employment terminated
during such Plan Year unless the termination was due to retirement, disability,
death or any other cause approved by the Committee.

9.   Payment of Incentive Awards

     A Participant’s award for a Plan Year under the Plan shall be paid in cash
to the Participant, or his/her beneficiary or beneficiaries in the event of
his/her death, prior to March 15 of the following Plan Year, unless he/she
elects to have a part or all of the award deferred as provided in Section 10
below.

10.   Deferral of Awards

     In lieu of receiving an award as provided in Section 9 above, a Participant
may elect to defer all or part of his/her incentive award in accordance with the
2002 Newell Rubbermaid Deferred Compensation Plan.

11.   Management Rights

     Corporate Management or, in the case of the Chief Executive Officer of the
Corporation or any Participant that reports directly to the Chief Executive
Officer, the Board reserves the right to cancel eligibility of a bonus
participant at any time and refuse bonus payment for any reason.

 



--------------------------------------------------------------------------------



 



12.   Amendments

     The Board may either modify or eliminate the Plan if in its judgment such
modification or elimination does not materially or adversely affect the best
interests of the Company or of the stockholders; provided, that such
modification or elimination shall not affect the obligation of the Company to
pay any incentive compensation after it has been earned.

13.   Employment Rights

     Nothing contained in the Plan shall be construed as conferring a right upon
any employee to be continued in the employment of the Company.

 